CRAWLEY, Judge,
concurring in part and dissenting in part.
I agree with all the portions of Judge Yates’s opinion except for its reversal of that portion of the trial court’s judgment denying Bayliss support to the daughter. In its judgment, the trial court stated that, because the daughter had not yet reached the age of majority, she was not entitled to Bayliss support. I agree with Judge Yates that the trial court incorrectly stated the law; however, I do not conclude that that fact necessarily compels this court to reverse the judgment of the trial court. The wife did not include the transcript in the record on appeal. Where the transcript is not included in the record on appeal, the trial court’s judgment is presumed to be supported by the missing evidence. Pruitt v. Palm, 671 So.2d 105 (Ala.Civ.App.1995). The evidence in the transcript may support a factual finding that the daughter is not entitled to Bayliss support.